DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/335,210, filed on 26 October 2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2013/0335392; hereinafter Cho), in view of Hong et al (US 2013/0088480; hereinafter Hong), and further in view of Koo et al (US 2013/0106677; hereinafter Koo).
•	Regarding claims 1 and 14, Cho discloses a display device (figures 1-3) comprising: 
a display panel comprising a plurality of pixels respectively connected to a plurality of gate lines and a plurality of data lines (figure 1); 
a gate driving circuit comprising a plurality of stages for outputting gate signals to the plurality of gate lines (element 200 in figures 1 and 2); and 
a data driving circuit configured to drive the plurality of data lines (elements 410 in figure 1), 
wherein a k-th stage from among the plurality of stages, where k is a natural number greater than or equal to 2 (figures 2 and 3), comprises: 
element 210 in figure 3 and ¶ 54); 
a first output circuit configured to output a clock signal as a gate signal in response to a signal of the first node (element 230 in figure 3 and ¶s 55-57); 
a second output circuit configured to output the clock signal as a second carry signal in response to the signal of the first node (element 240 in figure 3 and ¶ 58); 
a discharge hold circuit configured to transmit the clock signal to a second node in response to the clock signal, and to discharge the second node with a element 270 in figure 3 and ¶s 61-63); 
a first pull down circuit configured to discharge the gate signal with a first low voltage in response to a signal of the second node and a third carry signal from one of next stages from among the plurality of stages, and to discharge the first node and the second carry signal with the second low voltage (elements 250, 260, 281, and T11 in figure 3 and ¶s 59, 60, and 64); and 
a discharge circuit configured to discharge the second carry signal with the second low voltage, and to discharge the second node with the second low voltage in response to the first carry signal (elements 284 and 286 in figure 3 and ¶s 68 and 70), 
the discharge circuit comprising: 
a first discharge transistor to discharge the second carry signal with the second low voltage element T17 in figure 3 and ¶ 70), and 
a second discharge transistor to discharge the second node with the second low voltage in response to the first carry signal (element T5 in figure 3 and ¶ 68). 
However, Cho fails to disclose where the discharge hold circuit is connected to the second low voltage and the additional details of the first discharge transistor.
	In the same field of endeavor, Hong discloses where the discharge hold circuit is connected to the second low voltage (note where elements Tr8 and Tr13 are connected to element VSS2 in figure 3 and ¶ 99).
Hong, for the purpose of assisting to decrease the voltage of the node Q' to the second low voltage Vss2 (¶ 99).  However, Hong also fails to disclose the additional details of the first discharge transistor.
	In the same field of endeavor, Koo discloses where the first discharge transistor discharges the second carry signal with the second low voltage in response to the first carry signal (element Tr17 in figure 5 and ¶ 101).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cho, as modified by Hong, according to the teachings of Koo, for the purpose of controlling the carry output to output a low level signal (¶s 101 and 104).
•	Regarding claims 2 and 4, Cho, in view of Hong and Koo, discloses everything claimed, as applied to claim 1.  Additionally, Cho discloses where:
Claim 4:	the first pull down circuit comprises: 
	a first pull down transistor comprising a first electrode connected to the first node, a second electrode connected to a second voltage terminal for receiving the second low voltage, and a gate electrode connected to a second input terminal for receiving the third carry signal (note the relationship between element T9 and elements Q, IN2, and VSS2 in figure 3 and ¶ 59); 
	a second pull down transistor comprising a first electrode connected to a gate output terminal for outputting the gate signal, a second electrode connected to a first voltage terminal for receiving the first low voltage, and a gate electrode connected to the second node (note the relationship between element T3 and elements O, N, and VSS1 in figure 3 and ¶ 64); 
	a third pull down transistor comprising a first electrode connected to the gate output terminal, a second electrode connected to the first voltage terminal, and a gate electrode connected to the second input terminal (note the relationship between element T2 and elements O, In2, and Vss2 in figure 3 and ¶ 60); and
note the relationship between element T11 and elements C, N, and Vss2 in figure 3).
However, Cho, in view of Hong, fails to disclose the additional details of the first discharge transistor and the first pull down circuit.
	In the same field of endeavor, Koo discloses where: 
Claim 2:	the first discharge transistor comprises a first electrode connected to a carry output terminal for outputting the second carry signal, a second electrode connected to a second voltage terminal for receiving the second low voltage, and a gate electrode connected to a first input terminal for receiving the first carry signal from the one of the previous stages (note the relationship between element Tr17 and elements IN1, CRout, and VSS2 in figure 5 and ¶ 101). 
Claim 4:	the first pull down circuit further comprises: 
	a fifth pull down transistor comprising a first electrode connected to the carry output terminal, a second electrode connected to the second voltage terminal, and a gate electrode connected to the second input terminal (element Tr18 in figure 5 and ¶ 106).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cho, as modified by Hong, according to the teachings of Koo, for the purpose of controlling the carry output to output a low level signal (¶s 101 and 104).
•	Regarding claims 3 and 5-7, Cho, in view of Hong and Koo, discloses everything claimed, as applied to claim 1.  Additionally, Cho discloses where:
Claim 3:	the discharge hold circuit comprises: 
	a first hold transistor comprising a first electrode connected to a clock terminal for receiving the clock signal, a second electrode, and a gate electrode connected to note the relationship between element T12 and elements CKn and T13 in figure 3 and ¶ 61); 
	a second hold transistor comprising a first electrode connected to the clock terminal, a second electrode connected to the second node, and a gate electrode connected to the second electrode of the first hold transistor (note the relationship between element T7 and elements CKn, N, and T12 in figure 3 and ¶ 61); 
	a third hold transistor comprising a first electrode connected to the second electrode of the first hold transistor, a second electrode connected to a second voltage terminal for receiving the second low voltage, and a gate electrode connected to a carry output terminal for outputting the second carry signal (note the relationship between element T13 and elements C, T12, and VSS1 in figure 3 and ¶ 61, in view of the preceding teachings of Hong); and 
	a fourth hold transistor comprising a first electrode connected to the second node, a second electrode connected to the second voltage terminal, and a gate electrode connected to the carry output terminal (note the relationship between element T8 and elements C, N, and VSS1 in figure 3 and ¶ 61, in view of the preceding teachings of Hong).
Claim 5:	the gate driving circuit further comprises a second pull down circuit configured to discharge the first node with the second low voltage in response to a signal of the second node (element 283 in figure 3 and ¶ 67).
Claim 6:	the second pull down circuit comprises a sixth pull down transistor comprising a first electrode connected to the first node, a second electrode connected to the second voltage terminal, and a gate electrode connected to the second node (note the relationship between element T10 and elements N, Q, and VSS2 in figure 3 and ¶ 67).
Claim 7:	the second discharge transistor comprises a first electrode connected to the second node, a second electrode connected to the second voltage terminal, and a gate note the relationship between element T5 and elements N, IN1, and VSS2 in figure 3 and ¶ 68).
•	Regarding claim 8, Cho discloses a gate driving circuit (figures 1-3) comprising: 
a plurality of stages configured to provide gate signals to gate lines of a display panel (figures 1 and 2), 
wherein a k-th stage from among the plurality of stages, where k is a natural number greater than or equal to 2 (figures 2 and 3), comprises: 
an input circuit configured to receive a first carry signal from one of previous stages from among the plurality of stages, and to pre-charge a first node (element 210 in figure 3 and ¶ 54); 
a first output circuit configured to output a clock signal as a gate signal in response to a signal of the first node (element 230 in figure 3 and ¶s 55-57); 
a second output circuit configured to output the clock signal as a second carry signal in response to the signal of the first node (element 240 in figure 3 and ¶ 58); 
a discharge hold circuit configured to transmit the clock signal to a second node in response to the clock signal, and to discharge the second node with a element 270 in figure 3 and ¶s 61-63); 
a first pull down circuit configured to discharge the gate signal with a first low voltage in response to a signal of the second node and a third carry signal from one of next stages from among the plurality of stages, and to discharge the first node and the second carry signal with the second low voltage (elements 250, 260, 281, 284, and T11 in figure 3 and ¶s 59, 60, 64, and 68); 
a second pull down circuit configured to discharge the first node with the second low voltage in response to a signal of the second node (element 283 in figure 3 and ¶ 67);
a third pull down circuit configured to discharge the first node with the second low voltage in response to a fourth carry signal from another of the next stages (element 285 in figure 3 and ¶ 69); and 
element 286 in figure 3 and ¶ 70).
However, Cho fails to disclose where the discharge hold circuit is connected to the second low voltage and the additional details of the discharge circuit.
	In the same field of endeavor, Hong discloses where the discharge hold circuit is connected to the second low voltage (note where elements Tr8 and Tr13 are connected to element VSS2 in figure 3 and ¶ 99).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cho according to the teachings of Hong, for the purpose of assisting to decrease the voltage of the node Q' to the second low voltage Vss2 (¶ 99).  However, Hong also fails to disclose the additional details of the discharge circuit.
	In the same field of endeavor, Koo discloses where the discharge circuit is configured to discharge the second carry signal with the second low voltage in response to the first carry signal (element Tr17 in figure 5 and ¶ 101).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cho, as modified by Hong, according to the teachings of Koo, for the purpose of controlling the carry output to output a low level signal (¶s 101 and 104).
 •	Regarding claims 9 and 11-13, Cho, in view of Hong and Koo, discloses everything claimed, as applied to claim 8.  Additionally, Cho discloses where:
Claim 9:	where the discharge circuit comprises a first discharge transistor comprising a first electrode connected to a carry output terminal for outputting the second carry signal, a second electrode connected to a second voltage terminal for receiving the second low voltage, and a gate electrode connected to a first input terminal for receiving the first carry signal (note the relationship between element T17 and elements C, IN2, and Vss2 in figure 3 and ¶ 70, in view of the preceding teachings of Koo).

Claim 11:	the first pull down circuit comprises: 
note the relationship between elements T9 and T16 and elements IN2, Q, and VSS2 in figure 3 and ¶ 59); 
	a second pull down transistor comprising a first electrode connected to a gate output terminal for outputting the gate signal, a second electrode connected to a first voltage terminal, and a gate electrode connected to a second input terminal for receiving the third carry signal from the one of the next stages (note the relationship between element T2 and elements O, In2, and Vss2 in figure 3 and ¶ 60); and 
	a third pull down transistor comprising a first electrode connected to a carry output terminal for outputting the second carry signal, a second electrode connected to the second voltage terminal, and a gate electrode connected to the second node (note the relationship between element T11 and elements C, N, and Vss2 in figure 3).
Claim 12:	the second pull down circuit comprises a fourth pull down transistor comprising a first electrode connected to the first node, a second electrode connected to a second voltage terminal for receiving the second low voltage, and a gate electrode connected to the second node (note the relationship between element T10 and elements N, Q, and VSS2 in figure 3 and ¶ 67), and 
	the third pull down circuit comprises a fifth pull down transistor comprising a first electrode connected to the first node, a second electrode connected to the second voltage terminal for receiving the second low voltage, and a gate electrode connected to a third input terminal for receiving the fourth carry signal (note the relationship between element T6 and elements IN3, Q, and VSS2 in figure 3 and ¶ 69).
note where IN3 is CRn+2 and IN2 is CRn+1 in figure 3 and ¶s 46 and 47).
•	Regarding claim 10, Cho, in view of Hong and Koo, discloses everything claimed, as applied to claim 8.  Additionally, Cho discloses where the first pull down circuit comprises: 
a first pull down transistor comprising a first electrode connected to the first node, a second electrode, and a gate electrode connected to a second input terminal for receiving the third carry signal (note the relationship between element T9 and elements Q and In2 in figure 3 and ¶ 59); 
a second pull down transistor comprising a first electrode connected to the second electrode of the first pull down transistor, a second electrode connected to a second voltage terminal for receiving the second low voltage, and a gate electrode connected to the second electrode of the first pull down transistor (note the relationship between element T16 and elements T9 and VSS2 in figure 3 and ¶ 59); 
a third pull down transistor comprising a first electrode connected to a gate output terminal for outputting the gate signal, a second electrode connected to a first voltage terminal for receiving the first low voltage, and a gate electrode connected to the second node (note the relationship between element T3 and elements O, N, and VSS1 in figure 3 and ¶ 64); 
a fourth pull down transistor comprising a first electrode connected to the gate output terminal, a second electrode connected to the first voltage terminal, and a gate electrode connected to the second input terminal of the one of the next stages (note the relationship between element T2 and elements O, In2, and Vss2 in figure 3 and ¶ 60); 
a fifth pull down transistor comprising a first electrode connected to a carry output terminal for outputting the second carry signal, a second electrode connected to the second voltage note the relationship between element T11 and elements C, N, and Vss2 in figure 3); and
a seventh pull down transistor comprising a first electrode connected to the second node, a second electrode connected to the second voltage terminal, and a gate electrode connected to a first input terminal (note the relationship between element T5 and elements N, IN1, and VSS2 in figure 3 and ¶ 68).
However, Cho, in view of Hong, fails to disclose the details of a sixth pull down transistor.
	In the same field of endeavor, Koo discloses where the first pull down circuit comprises:
a sixth pull down transistor comprising a first electrode connected to the carry output terminal, a second electrode connected to the second voltage terminal, and a gate electrode connected to the second input terminal (element Tr18 in figure 5 and ¶ 106). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cho, as modified by Hong, according to the teachings of Koo, for the purpose of controlling the carry output to output a low level signal (¶ 106).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/27/2021